IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00164-CR

SEAN JEFFREY FOSTER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-102-C2


                                       ORDER


      In Trial Court Case No. 2015-102-C2, appellant Sean Foster pled not guilty to one

count of Burglary of a Habitation (Count I), three counts of Indecency with a Child by

Contact (Counts II, III, and IV), and one count of Indecency with a Child by Exposure

(Count V). A jury found Foster guilty of all counts and assessed Foster’s punishment at

30 years in prison in Count I, 15 years in prison in each of Counts II-IV, and 10 years in

prison in Count V. Five judgments were signed, one for each count.
        Foster filed one notice of appeal, showing his desire to appeal from “the judgment

of conviction and sentence” rendered against him in Trial Court Case No. 2015-102-C2.

The appeal therefore bears one case number, Court of Appeals No. 10-16-00164-CR.

        Foster’s appointed appellate counsel filed a brief challenging only the judgments

and sentences for Counts II through V. A brief bringing any alleged error or an Anders-

type motion to withdraw and a supporting brief as to Count I must be filed in this

proceeding within 30 days from the date of this order. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). If counsel files a motion to withdraw, counsel

should also file a motion to sever as to that count. See Kirven v. State, No. 10-14-00122-CR

(Tex. App.—Waco Oct. 22, 2015, order) (not designated for publication). See also Loredo

v. State, No. 10-15-00322-CR (Tex. App—Waco Apr. 21, 2016, order) (not designated for

publication); Keene v. State, No. 10-15-00389-CR (Tex. App.—Waco Feb. 15, 2017, order)

(not designated for publication).

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 26, 2017




Foster v. State                                                                       Page 2